Coyne, J.
Under subdivision 1 of section 7 of the Vehicle and Traffic Law a person may not engage in the business of giving instructions for hire in driving a motor vehicle without being the holder of a license for such purpose issued by the Commissioner of Motor Vehicles. A violation thereof is a misdemeanor under subdivision 5.
Plaintiff appeals from a dismissal of his complaint in the Justice’s Court, in an action brought to recover a balance of fifty dollars, alleged to be due, as per agreement, for services rendered to defendants in instructing one of them in the operation of an automobile on frequent mornings during the months of July and August, 1938. It is conceded that plaintiff did not have a license to engage in business and instruct for hire as required by statute. Plaintiff argues that the statute does not apply to a single transaction. With this contention I cannot agree. The statute is plenary in character and admits of no exceptions. Without a license, the agreement was illegal and unenforcible. The license is a statutory prerequisite to the right to recover for the instructions given. Because plaintiff is an infant, no appeal costs are allowed against him. 
Judgment affirmed. Submit order.